DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-16 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vahanen et al. (US Pub No 2017/0203318 A1).
Re claim 9, Vahanen et al. disclose a hand-held paint spray device (Fig. 1a), comprising:
a spray head (13), an operator control unit (Fig. 3, 33), a connecting mechanism (disclosed as a “lance tube,” paragraph 0023 of applicant’s specification; Fig. 1a, 11/12) and at least one swinging mechanism (disclosed as a “drive”, paragraph 0018 of applicant’s specification; Fig. 1b, 14a/14b/14c)
wherein the spray head comprises a spray nozzle (16),
wherein the operator control unit comprises at least one operator control mechanism (disclosed as a “trigger,” paragraph 0044 of applicant’s specification; Fig. 3, 33 – “buttons”) for controlling a flow of paint,
wherein the spray device comprises a control device (32),
wherein the connecting mechanism (11/12) connects the spray head (13) and the operator control unit (33),
wherein the at least one swinging mechanism (14a/14b/14c) is arranged between the operator control unit (33) and the spray nozzle (16),
wherein the spray nozzle (16) pivots (Fig. 1b) relative to the operator control unit (33);
wherein
the spray device comprises a single gyro sensor (31a; paragraphs 0006 & 0059),
wherein the single sensor detects a z swinging angle about a z axis, which is orthogonal with respect to a longitudinal axis defined by the connecting mechanism (paragraph 0059 – “achieving the movement data along three different axes”),
wherein the single sensor detects a y Swinging angle about a y axis, which is orthogonal with respect to the longitudinal axis defined by the connecting mechanism and which is orthogonal with respect to the z axis (paragraph 0059 – “achieving the movement data along three different axes”), and
wherein the control device controls with the single sensor a manual rotation of the spray device causing a change in an orientation of the spray nozzle in space with respect to a target orientation of the spray nozzle and corrects the change by the at least one swinging mechanism arranged between the operator control unit and the spray nozzle, such that the spray nozzle of the spray device is continuously adjusted to the target orientation that the spray nozzle had assumed before the manual rotation of the spray device (Fig. 3, 35/36/37). 
Re claim 10, Vahanen et al. disclose the single sensor further detects an x swinging angle about an x axis, and wherein the x axis is defined by the longitudinal axis of the connecting mechanism (paragraph 0059 – “achieving the movement data along three different axes”). 
Re claim 11, Vahanen et al. disclose the single sensor is arranged on the operator control unit or on the spray head and in a region of the spray nozzle (paragraph 0059 – “fixed or connected on the spraying end…”). 
Re claim 12, Vahanen et al. disclose the connecting mechanism (Fig. 1a, 11/12) can be telescoped manually or automatically (paragraph 0031), and/or wherein the spray nozzle is a multi-purpose spray nozzle that can be switched between a flat jet and a round jet manually and/or automatically, and which can rotate manually and/or automatically by at least one of the at least one swinging mechanism that are present or by a rotation mechanism, which is present in addition to the at least one swinging mechanism, at least in 90° increments about a spraying direction.
Re claim 13, Vahanen et al. disclose each of the at least one swinging mechanism comprises at least an electric drive or a pneumatic drive, wherein the at leave one electric drive or pneumatic drive is a rotary drive or linear drive, and wherein the at least one of the spray nozzle (16), the spray head (13) and the connecting mechanism (11/12) can be swung directly or indirectly, and/or rotated directly or indirectly, by the at least one electric drive or pneumatic drive (paragraph 0045).
Re claim 14, Vahanen et al. disclose the spray nozzle, the spray head or the connecting mechanism can be swung out of a central rotational position by the at least one swinging mechanism (the swinging mechanism is fully capable of swinging at least the spray nozzle and spray head as claimed, further, paragraph 0034), wherein in the central rotational position the spray nozzle is positioned such that the target orientation is parallel with respect to the longitudinal axis defined by the connecting mechanism, through a w swinging angle by rotation about the z axis to an unlimited extent with left-hand rotation and right-hand rotation, and can be swung through a v swinging angle by rotation about the y axis to an unlimited extent with left-handed rotation and right-handed rotation, and can also be rotated through a u swinging angle by rotation about the x axis to an unlimited extent with left-handed rotation and right-handed rotation.
Re claim 15, Vahanen et al. disclose the paint spray device performs at least one of hydraulic paint spraying, pneumatic paint spraying and electrostatic paint spraying (disclosed as a paint sprayer, paragraph 0028, See MPEP 2114; pp II, the manner of operating the device does not differentiate apparatus claims from the prior art).
Re claim 16, Vahanen et al. show the spray device comprises a power supply for supplying energy to the control device and the at least one swinging mechanism, wherein the power supply comprises an energy store (paragraph 0056), wherein the energy store comprises at least one of an electrical accumulator and is accommodated in the operator control unit (paragraph 0066 – “local battery”), a power line which is laid parallel to a paint hose or laid in a paint hose, and an electrical generator, and wherein the electrical generator is driven by an air flow fed to the spray device or by a paint flow fed to the spray device by a turbine.
Re claims 19-21, Vahanen et al. disclose wherein in the central rotational position, the spray nozzle is positioned such that the target orientation is parallel with respect to the longitudinal axis defined by the connecting mechanism, through the w swinging angle by rotation about the z axis up to +/- 180°, and can be swung through the v swinging angle by rotation about the y axis up to +/- 180°, and can be rotated through the u swinging angle by rotation about the x axis up to +/- 180° (paragraph 0035 – “the outburst angle can be almost anything in a sphere coordinate system”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vahanen et al. (US Pub No 2017/0203318 A1) in view of Bak (KR 20140090529 A).
Re claim 17, Vahanen et al. disclose at least one lance tube but does not teach the at least one lance tube is a carbon fiber component or a glass fiber component.
However, Bak shows a spray extension tube which is connected between a spray gun and a nozzle unit and is a carbon fiber component or a glass fiber component (abstract).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the connecting mechanism of Vahanen et al. embodied as a carbon fiber component or a glass fiber component as taught by Bak for the reduction in weight (Bak – abstract).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vahanen et al. (US Pub No 2017/0203318 A1) in view of Olsson (US Pat No 11193,767 B1).
Re claim 18, Vahanen et al. disclose all aspects of the claimed invention but do not explicitly teach a digital multi-axis gyro sensor.
However, Olsson disclose a paint spraying device utilizing a digital multi-axis gyro sensor (col. 11, lines 45-47).
The substitution of one known element (digital multi-axis gyro sensor in Olsson) for another (gyroscope as shown in Vahanen) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the digital multi-axis gyro sensor shown in Olsson would have yielded predictable results, namely, angle and orientation measurement in Vahanen et al. to provide reliable information to correct the direction and location of the nozzle based on the information.
Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive. Regarding applicant’s argument of the Vahanen reference, applicant states that “the cited paragraphs of Vahanen clearly relate to multiple sensors, not just a single sensor, as claimed.” However, it should first be pointed out that applicant’s claims are drawn to open language, utilizing “comprising” as a transitional phrase which as per MPEP 2111.03 is “inclusive or open-ended and does not exclude additional, unrecited elements or method steps.” Further, claim 9 as amended recites “wherein the spray device comprises a single gyro sensor” for which Vahanen recites the very same as in the cited paragraph 0059 which explicitly describes “the exemplary sensors to be used are a gyroscope 31a for measuring orientation of the end module...” Emphasis added. The further sensors described by Vahanen aren’t gyroscopes.
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752